Citation Nr: 1756920	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  11-19 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for painful/unstable scars of the anterior trunk/chest, left foot, and right foot, on an extraschedular basis.

2.  Entitlement to an initial rating in excess of 80 percent for multiple scars of the head and scalp as residuals of cylindroma, on an extraschedular basis.

3.  Entitlement to a combined rating in excess of 90 percent on an extraschedular basis under 38 CFR 3.321(b).

4.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1985 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2009 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2014, the Board remanded this matter for further development.

In a July 2017 rating decision, the RO increased the rating for painful/unstable scars, of the anterior trunk/chest, left foot, and right foot, from 30 percent disabling to 40 percent disabling, effective December 8, 2008, the date of service connection.  As such an increase does not constitute a full grant of the benefits sought, the Veteran's claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

To the extent the Veteran wishes to file a service-connection claim for a psychiatric disability, as secondary to his service-connected scars, such should be filed on the form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent VA examination in April 2016 in relation to his claims for higher ratings for his scars and for TDIU.  The April 2016 VA examiner noted that the Veteran was taking neurotin for nerve pain, and that his bilateral lower extremities and bilateral feet scars caused burning, tingling, tenderness, itching, neuropathic pain and aching.  The VA examiner opined that the Veteran would be unable to engage in any weight-bearing activities during flare-ups.  However, the April 2016 VA examiner did not address the frequency or duration of such flare-ups.  Accordingly, remand is appropriate to obtain an adequate VA examination that fully addresses the Veteran's symptoms during flare-ups and the frequency and duration of such flare-ups.  

In addition, the Veteran's claims file shows that the Veteran received private treatment relating to his head and neck scars in February 2015 and March 2015, including scalp excisions relating to his cylindroma.  The Veteran's VA treatment records show that certain private treatment records in February 2015 and March 2015 were scanned into the Veteran's Computerized Patient Records System (CPRS).  However, these records have not yet been associated with the claims file.  The Veteran submitted March 2015 pathology reports, but not the referenced treatment records.  Accordingly, the RO should make appropriate efforts to associate the scanned treatment records with the Veteran's claims file and to obtain all outstanding private treatment records on remand.

Accordingly, the case is REMANDED for the following action:

1.  Associate all available scanned treatment records relating to the Veteran's service-connected scars that were referenced in the Veteran's VA treatment records (to include the February 2015 and March 2015 records) with the Veteran's claims file, to include all records located in CPRS.  If such records are unavailable, this should be made clear.

2.  After securing any necessary authorization, obtain any additional treatment records relating to the Veteran's service-connected scars from his private plastic surgeon.  

3.  Resend the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and ask him to complete and return the form to assist in the adjudication of his TDIU claim.

4.  After associating any outstanding records with the claims file, afford the Veteran a VA examination to determine the current severity of his scars of the head and scalp and his painful/unstable scars of the anterior trunk/chest, left foot, and right foot. The Veteran's file must be reviewed by the VA examiner.  

The VA examiner should address the Veteran's symptoms during flare-ups, and the frequency and duration of such flare-ups.  The examiner should note the April 2016 VA examiner's assessment that lower extremity chemical burn scars cause neuropathic pain, and that the Veteran would be unable to complete weight-bearing activities during flare ups.  

5.  Readjudicate the Veteran's appeal, to included entitlement to a TDIU.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




